Citation Nr: 0311205	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for shortness of 
breath, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for dizziness, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified active service from May to September 
1987, December 1989 to December 1993, and January 1994 to 
September 1995.  He is a recipient of the Southwest Asia 
Service Medal and the Kuwait Liberation Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  The Board remanded 
this case to the RO for further development in April 2001.

The Board's April 2001 remand also addressed the issue of 
entitlement to service connection for a skin disorder, but 
this claim was subsequently granted in a March 2001 rating 
decision.

Also, in the April 2001 remand, the Board directed the RO to 
issue a Statement of the Case regarding the issue of the 
propriety of a reduction in the evaluation of his service-
connected low back disorder.  The RO issued a Statement of 
the Case addressing this claim in February 2003.  To date, 
however, the veteran has not responded to this issuance.  
Accordingly, the Board finds that this issue is not presently 
before it on appeal.  

The claims of entitlement to service connection for dizziness 
and memory loss, both to include as due to an undiagnosed 
illness, will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  There is no competent medical evidence of a causal 
relationship between a current left shoulder disorder and 
service.

3.  There is no competent medical evidence of either a known 
clinical diagnosis relating to fatigue or chronic fatigue 
symptoms that cannot be attributed to a known clinical 
diagnosis.

4.  There is no competent medical evidence of either a known 
clinical diagnosis relating to shortness of breath or chronic 
shortness of breath symptoms that cannot be attributed to a 
known clinical diagnosis.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2002).

2.  Fatigue was not incurred or aggravated in service or as 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317 (2002).

3.  Shortness of breath was not incurred in or aggravated by 
service or as due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met.  See 
38 U.S.C.A. § 5103.   In a July 2001 letter, the RO notified 
the veteran of the new provisions of the VCAA and explained 
the relative duties of the veteran and the VA in obtaining 
relevant medical evidence.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, in the March 
2003 Supplemental Statement of the Case, the RO indicated the 
type of evidence that would be needed to substantiate the 
veteran's claims.  

II.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, service connection may be established for a 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2006.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

III.  Left shoulder disorder

The veteran has claimed that he injured his left shoulder 
during basic training in service.  He has not argued that a 
current left shoulder disability is attributable to an 
undiagnosed illness, and the RO has not considered his claim 
for service connection on that basis.

In January 1990, during service, the veteran was seen for 
pain in his left shoulder.  An examination of the shoulder 
was within normal limits.  The veteran's April 1995 medical 
board examination revealed no left shoulder abnormalities.

The veteran's October 1998 VA general medical examination 
revealed some crepitus of the left elbow upon shoulder 
rotation, and a diagnosis of a history of an injury to the 
left shoulder, normal except for crepitus, was rendered.  X-
rays were noted to be within normal limits.  

During his December 2002 VA orthopedic examination, the 
veteran reported intermittent difficulty lifting with the 
left shoulder.  The examiner diagnosed an intermittent 
history of tendonitis of the left shoulder, with a normal 
examination.  Also, the examiner noted that, "from the 
records," it did not appear to be likely that "the veteran 
carries to this date some disability of his left shoulder 
that was incurred in the service."  

In this case, there is a complete absence of competent 
medical evidence indicating that a current left shoulder is 
etiologically related to service.  Indeed, such a conclusion 
was specifically refuted by the examiner who conducted the 
December 2002 VA orthopedic examination.  

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as articulated in his August 
2000 VA Video Conference hearing testimony.  The veteran, 
however, has not been shown to possess the requisite training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
contentions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a left shoulder 
disorder, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Fatigue and shortness of breath

With regard to his claims for service connection for fatigue 
and shortness of breath, the veteran has asserted that these 
disabilities are attributable to an undiagnosed illness 
resulting from his service in Southwest Asia.

The Board has reviewed the veteran's service medical records 
and observes that his April 1995 medical board examination 
report was negative for fatigue.  During his October 1998 VA 
general medical examination, the veteran denied "undue 
fatigue," and the examiner indicated that fatigue was not 
found on examination.  During his December 2002 VA chronic 
fatigue syndrome examination, the veteran reported  no "past 
history of debilitating fatigue severe enough to reduce or 
impair whatever activity by 50% for a period of months nor 
any one clinical illness producing unexplained fatigue and/or 
tiredness without cause."  He also noted that he had not 
been prescribed bed rest by a physician and had not taken 
medication for chronic fatigue syndrome.  In rendering a 
diagnosis, the examiner noted that chronic fatigue had not 
been shown upon examination.  

During service, in April and May 1990, the veteran was 
treated for dyspnea.  His April 1995 medical board 
examination, however, was negative for shortness of breath.  
A November 1995 VA examination report contains a diagnosis of 
subjective dyspnea on exertion, with a normal examination and 
mild obstructive lung disease.  Pulmonary function tests 
conducted in May 1996, however, were noted to be within 
normal limits.  During his December 2002 VA respiratory 
examination, the veteran indicated that he would 
"periodically" become short of breath but denied current 
breathing difficulties.  The examination was within normal 
limits, and the examiner found no disorder.  Also, pulmonary 
function testing from December 2002 was within normal limits.  

In reviewing the veteran's medical records, the Board 
observes that the veteran's fatigue and shortness of breath 
have not been attributed to a known clinical diagnosis.  His 
December 2002 VA examination reports, however, also indicate 
that his claimed symptoms are not chronic in nature, 
particularly as fatigue and shortness of breath were not 
shown upon examination.  The medical evidence therefore does 
not indicate disorders for which service connection is 
warranted under 38 C.F.R. § 3.317.  

Again, the only evidence of record supporting the veteran's 
claims is his own lay opinion.  The veteran, however, has not 
been shown to possess the medical training or credentials 
needed to render a medical diagnosis or opinion, particularly 
with regard to undiagnosed illnesses.  Accordingly, his lay 
contentions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. at 
186.

Overall, the preponderance of the evidence is against the 
veteran's claims for service connection for fatigue and 
shortness of breath, both to include as due to an undiagnosed 
illness, and these claims must be denied.  As the 
preponderance of the evidence is against the veteran's 
claims, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.


ORDER

The claim of entitlement to service connection for a left 
shoulder disorder is denied.

The claim of entitlement to service connection for fatigue, 
to include as due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for shortness 
of breath, to include as due to an undiagnosed illness, is 
denied.



REMAND

Upon a review of the veteran's claims file, the Board finds 
that the veteran's claimed dizziness and memory loss were not 
adequately addressed by his December 2002 VA examinations.  
His dizziness was not addressed by these examinations in any 
manner whatsoever.  As to his claimed memory loss, the 
examiner who conducted the December 2002 VA neurological 
examination noted the veteran's complaints of "sporadic" 
memory problems and forgetfulness and found that no 
psychiatric disorder was present.  This examiner indicated 
that memory loss was not constant; however, he did not 
address whether it nevertheless constituted a chronic 
disorder not attributable to a known clinical diagnosis.

Accordingly, this case is REMANDED back to the RO for the 
following action: 

1.  The RO should afford the veteran a VA 
general medical examination to address 
his claimed dizziness and memory loss.  
The RO should provide the examiner with 
the veteran's claims file, and the 
examiner should review the entire claims 
file in conjunction with the examination.  
With regard to both disorders, the 
examiner must first specify whether the 
veteran actually suffers from a chronic 
disorder OR only sporadic symptomatology 
that is not chronic in nature.  For each 
disorder that is determined to be chronic 
in nature, the examiner must specify 
which, if either, of these disorders can 
be attributed to a known clinical 
diagnosis.  For each disorder attributed 
to a known clinical diagnosis, the 
examiner must render an opinion as to 
whether it is at least as likely as not 
that such disorder is etiologically 
related to service.  If the examiner 
finds, with regard to either disability, 
that the veteran has a chronic disorder 
that is not attributable to a known 
clinical diagnosis, it is imperative that 
the examiner so state.  The examiner 
should support all opinions and 
conclusions expressed with a complete 
rationale in a typewritten report.

2.  The RO should then review the 
examination report to ensure that it 
complies with the specifications of this 
REMAND.  If any deficiencies are found, 
the examination report should be returned 
to the examiner for completion.

3.  Then, the RO should readjudicate the 
veteran's claims for service connection 
for dizziness and memory loss, both to 
include as due to an undiagnosed illness.  
If the determination of either claim 
remains adverse to the veteran, the RO 
should then issue a Supplemental 
Statement of the Case addressing the 
claim(s).  This Supplemental Statement of 
the Case should include a discussion of 
38 C.F.R. § 3.102 and 3.159 (2002), as 
recently revised.  The veteran should 
then be allowed a reasonable period of 
time in which to respond before the case 
is returned to the Board.

By this REMAND, the Board intimates no opinion, either 
favorable or unfavorable, as to the ultimate outcome 
warranted in this case.  The veteran has the right to submit 
additional evidence or argument in regard to his claims.  See 
generally Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



